Citation Nr: 1010088	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-03 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome/ulcers.  

2.  Entitlement to service connection for an eye condition.  

3.  Entitlement to service connection for pleurisy.  

4.  Entitlement to service connection for bronchitis.  

5.  Entitlement to service connection for hands and back 
arthritis.  

6.  Entitlement to service connection for prostate cancer.  

7.  Entitlement to service connection for a skin condition.  

8.  Entitlement to service connection for a left ankle 
condition.  

9.  Entitlement to service connection for a dental condition.  

10.  Entitlement to service connection for sleep apnea.  

11.  Entitlement to service connection for sinusitis.  

12.  Entitlement to service connection for right ear hearing 
loss.  

13.  Entitlement to initial compensable rating for residuals 
of septectomy/rhinoplasty.  

14.  Entitlement to initial compensable rating for 
hemorrhoids.  

15.  Entitlement to a compensable rating for left ear hearing 
loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to 
April 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony at a Travel Board Hearing at 
the RO chaired by the undersigned Veterans Law Judge in 
November 2009.  A transcript of this hearing is associated 
with the Veteran's claims folder.

The issues of service connection for irritable bowel 
syndrome/ulcers, an eye condition, bronchitis, arthritis of 
the hands and back, a left ankle condition, prostate cancer, 
a skin condition, sleep apnea, sinusitis, a dental condition 
and a compensable rating for residuals of 
septectomy/rhinoplasty, hemorrhoids and left ear hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran 
had pleurisy for VA compensation purposes at any point during 
the appeal period.

2.  The Veteran's right ear hearing loss is etiologically due 
to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pleurisy have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


2.  Right ear hearing loss disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence 
of a current disability.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  To be present as a current disability, there must be 
evidence of the condition at some time during the appeals 
period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F. 3d at 
1556.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

Service connection for pleurisy

The evidence of record before the Board contains no 
indication that the Veteran currently has pleurisy.  In fact, 
one of the Veteran's private pulmonary examiners specifically 
stated in a June 2006 letter that the Veteran's current 
medical condition did not indicate any ongoing disease 
process relating to the pleura and that it was an acute event 
in service which was completely resolved.  The private 
examiner did not consider it a chronic condition.  The Board 
notes that the Veteran is also claiming chronic bronchitis, 
which is a separate disability being further developed as 
part of a remand by the Board.  There are no medical records 
or diagnoses showing current pleurisy, however.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he 
files his claim for service connection or during the pendency 
of that claim, even if the disability resolves prior to 
adjudication of the claim.  MClain, 12 Vet. App. at 321.  
Based on the definition in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself." Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In the absence of a current disability, as defined by 
governing law, a claim for service connection must be denied.  
The Veteran has not provided any medical evidence showing 
pleurisy during the appeal period for VA disability 
compensation purposes.  Under these facts, a "disability" for 
VA compensation benefit purposes is not shown to be present 
in this case.  

In this case, it has not been shown that the Veteran 
currently has pleurisy.  Accordingly, the Board concludes 
that the preponderance of the evidence is against this claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for pleurisy must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for right ear hearing loss

The Veteran contends that service connection is warranted for 
right hearing loss disability because it is related to his 
exposure to carpentry noise, gunfire and aircraft during 
service.  The Board notes that the Veteran's DD-214 and 
personnel records show occupational titles such as carpenter.  
The Board thus concedes that the Veteran was exposed to loud 
noise in service.

The Veteran's service treatment records are devoid of any 
complaints, treatment or diagnoses of hearing loss or issues 
with his ears.  The available service audiograms do not show 
hearing loss for VA compensation purposes.  

In August 2007 a VA audiological examination was conducted.  
The examiner noted that the Veteran reported construction 
noise and other noise during service.  No high level noise 
while in civilian life.  The Veteran reported bilateral 
tinnitus.  The audiogram from the examination shows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
35
LEFT
50
55
40
45
60

The puretone average in the Veteran's right ear was 25 Hz.  
The Veteran was found to have speech recognition of 96 
percent in the right ear.  The examiner found mild right 
sensorineural hearing loss.  The Board notes that the 
audiogram does not show right ear hearing loss disability 
according to VA standards.  See 38 C.F.R. § 3.385.  The 
examiner opined that the Veteran's hearing loss was not 
caused by or a result of noise trauma in the military 
service.  His rationale was that the separation audiogram 
indicated normal hearing bilateral.  However, the examiner 
also opined that the Veteran's tinnitus was due to service.  

Dr. R.C., a private physician, submitted a letter in support 
of the Veteran in March 2007.  The physician opined that it 
was very possible that some of the Veteran's hearing loss 
could be represent his exposure to noise in the military.    

Dr. A.S., a private physician, submitted a letter in support 
of the Veteran in December 2007.  In it he noted the 
Veteran's history of inner ear disease and significant 
hearing loss.  The physician noted the Veteran's significant 
history of noise exposure while in the military, such as 
exposure to noise as a carpenter, including drills.  The 
Veteran was also exposed to aircraft.  The physician opined 
that it was very possible that the Veteran's hearing loss 
could be related to noise exposure while in the military.  

The private treatment records from 2007 to 2008 seem to 
indicate the Veteran some sensorineural hearing loss.  There 
is no indication that the Maryland CNC speech discrimination 
test was used, though.  The private audiograms in these 
records also seem to indicate that the Veteran has a degree 
of hearing loss in line with the results of subsequent VA 
examinations; however there is no report or narrative 
attached with the audiogram, which limits its probative value 
for the Board.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (Board may not interpret graphical representations of 
audiometric data).  

In March 2009 a VA audiological examination was conducted.  
The examiner noted the Veteran's report of construction and 
air craft noise in the air force.  The audiogram from the 
examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
40
LEFT
50
55
40
45
60

The puretone average in the Veteran's right ear was 30 Hz.  
The Veteran was found to have speech recognition of 96 
percent in the right ear.  The examiner diagnosed the Veteran 
with mild right sensorineural hearing loss and moderately 
severe left sensorineural hearing loss.  The Board notes that 
the audiogram shows right ear hearing loss disability 
according to VA standards.  See 38 C.F.R. § 3.385.  

The Veteran contends that he currently suffers from right ear 
hearing loss that he believes is due to his exposure to noise 
during military service, including working as a carpenter.  
The Board notes that the Veteran has already been service-
connected for left ear hearing loss and tinnitus based upon 
this noise exposure in service as a carpenter.  Therefore, 
the Board accepts that the Veteran was exposed to loud noise 
and acoustic trauma during his military service.  

While the Veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss and tinnitus, as a layperson he is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

There are multiple medical opinions that address the 
contended relationship between the Veteran's exposure to 
noise in service and his current bilateral hearing loss.  It 
is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various opinions in this case based on the 
quality of the evidence and not necessarily on its quantity 
or source.

The Board acknowledges that it appears that the Veteran's 
entire claims file was not available for Dr. A.S. or Dr. 
R.C., therefore, their opinions are, to some extent, based on 
the Veteran's own recitation of his medical history.  The 
Board may not, however, disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  Further, the claims file 'is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form 
an expert opinion to assist the adjudicator in making a 
decision on a claim.'  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  There are other means by which a private 
physician can become aware of critical medical facts, notably 
by treating the claimant for an extended period of time.  Id.  
In this case, there is no reason to doubt the Veteran's 
credibility with respect to the history of his symptoms of 
hearing loss and.  In addition, while it does not appear that 
Dr. A.S. or Dr. R.C. had access to the Veteran's claims file 
he appears to have treated the Veteran for a period of years 
and was familiar with the Veteran's medical history.  

The fact that a Veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court 
of Appeals for Veterans Claims (Court) has declined to adapt 
a "treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

In this case, there are multiple opinions in favor of the 
Veteran's claim, and one against the claim.  See C.F.R. § 
3.102.  The opinions of Dr. R.C. and Dr. A.S. provide support 
for a finding of service connection.  As the Veteran's 
treating physicians, they are not entitled to any special 
deference but it indicates that they are familiar with the 
Veteran's condition.  Significantly, they both opined that 
the Veteran's hearing loss could be related to the noise 
exposure he suffered from in military service.  

Here, the Board has no basis for fully discounting either the 
opinions in support of the Veteran's claim or against the 
Veteran's claim in favor of the other.  There is no 
significant difference in expertise apparent from the 
reports.  The opinions were offered by examiners whose 
professional credentials appear to demonstrate that they 
possess the necessary education, training, and expertise to 
provide the requested opinion.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Overall, the Board is unable to assign considerable probative 
value to any one opinion.  To be sure, the most 
distinguishing aspect is that there is are in favor of the 
Veteran's claim and one opinion against the claim.  See 
C.F.R. § 3.102. 

There is evidence both for and against the claim.  The 
Veteran's service treatment records are available and do not 
show any hearing loss in service.  However, though the 
Veteran was not diagnosed with hearing loss or tinnitus in 
service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  Furthermore, while the medical records available to 
the Board do not show any post-service treatment for hearing 
loss until many years after service, the Veteran has 
complained of issues with his ears for years (the Board again 
notes the Veteran is currently service-connected for left ear 
hearing loss and tinnitus) and his own contentions are 
competent in describing that he has experienced difficulty in 
hearing and has heard ringing in his ears for years. 

Given the circumstance of the Veteran's service, the opinions 
of Dr. R.C. and Dr. A.S. and fact that the Veteran has 
already been service-connected for left ear hearing loss and 
tinnitus due to noise exposure in service, the medical 
evidence and continuity of symptomatology suggest that the 
evidence of record that the Veteran incurred right ear 
hearing loss as a result of his military service is at least 
in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and contentions of the Veteran, the Board concludes 
that service connection for right ear hearing loss is 
warranted.  As noted above, the evidence includes VA 
audiological examination reports which demonstrate that the 
Veteran has current right ear hearing loss as defined by VA, 
the Veteran's contentions and the opinions of private medical 
doctors, indicating the Veteran's hearing loss is related to 
his military service.  Accordingly, since the evidence is at 
least in equipoise, the benefit of the doubt doctrine is 
applicable and the Veteran prevails.  See Gilbert, supra.  
Therefore, service connection for right ear hearing loss is 
granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable determination contained herein, further 
development with regard to VA's duties to notify and assist 
in regards to the claim for service connection for right ear 
hearing loss would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  8 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
pleurisy, by a letter in July 2005, before the adverse rating 
decision that is the subject of this appeal.  A letter dated 
July 2006 provided the Veteran with the specific notice 
required by Dingess, supra.  Re-adjudication occurred 
subsequent to all necessary notice.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and post-
service treatment records.  Newspaper articles were 
submitted.  
The Veteran and his spouse testified before the undersigned.  
Statements of the Veteran, his spouse and his representative 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, there is no medical evidence that shows the 
Veteran currently has pleurisy.  The Board, therefore, 
concludes that the elements of 38 C.F.R. § 3.159(c)(4) are 
not met and examination is not required in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Service connection for pleurisy is denied.

Service connection for right ear hearing loss is granted.


REMAND

Although the Veteran testified before the undersigned 
regarding an increased rating for his left ear hearing loss, 
the Board notes that the issue is not currently in appellate 
status.  The Veteran was granted service connection for left 
ear hearing loss, with a noncompensable rating, in an April 
2008 rating decision.  He did not file a notice of 
disagreement (NOD) with this decision and no statement of the 
case was issued or substantive appeal ever filed regarding 
the disability rating.

In October 2008, the Veteran specifically filed a new request 
for increase in his service-connected hearing loss and 
included new private medical evidence relating to this claim.  
In October 2009, the RO issued a rating decision denying an 
increase for his service-connected left ear hearing loss.  
The transcript of the Veteran's November 2009 hearing shows 
that the Veteran is indeed in disagreement with his current 
noncompensable rating for his left ear hearing loss.  The 
oral statement, when transcribed, became a "writing." Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  This is accepted by the 
Board as an NOD to the RO's October 2009 rating decision and 
should be processed by the RO accordingly.  No statement of 
the case (SOC) in response to this notice of disagreement 
(NOD) is of record.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no SOC issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  The Veteran is hereby informed that he 
must complete his appeal concerning the disability evaluation 
of his left ear hearing loss by filing a substantive appeal 
following the issuance of the SOC.  See 38 C.F.R. § 20.200 
(2009).

The Veteran has alleged he was exposed to a variety of 
chemicals, including due to exposure to herbicides (Agents 
Orange).  His medical records are a bit unclear, but 
establish a number of diagnoses many years after service, 
including prostate cancer.  The Veteran's primary care 
physician, Dr. M.B., has opined in two letters that some of 
the Veteran's medical conditions could have been exacerbated 
or caused by the chemicals and Agent Orange that the Veteran 
was exposed to in service.  The physician listed the 
following conditions, including irritable bowel 
syndrome/ulcers, an eye condition, pleurisy, bronchitis, 
arthritis, prostate cancer, a skin condition, left and right 
ankle and feet conditions, sleep apnea, sinusitis, hearing 
problems, blood clots, heart stents and diabetes.  The 
physician did not specify exactly which conditions she 
thought had been affected by alleged exposure to chemicals or 
Agent Orange and did not provide any rationale for her 
opinion.  

In general, VA regulations allow for presumptive service 
connection for prostate cancer for Veterans who are presumed 
to have been exposed to Agent Orange while serving in the 
Republic of Vietnam beginning on January 9, 1962 and ending 
on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

In this case, the Veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to chemicals, to include Agent Orange, while 
stationed at bases in the U.S.  He contended in his various 
submissions and during his November 2009 hearing before the 
undersigned that his duty at various bases during active 
duty, including at the Opa-Locka base in Florida during the 
Cuban Missile Crisis, put him in contact with a variety of 
chemicals, including Agent Orange  

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  
However, these procedures do not appear to have been 
followed.  Prior to any further adjudication of the claim, 
the Veteran's allegations of Agent Orange exposure should be 
investigated and developed as prescribed in M21-1MR VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
2.C.10n.  The M21-1MR directs the RO to send a detailed 
statement of the Veteran's claimed herbicide exposure to the 
Compensation and Pension (C&P) Service via e-mail and request 
a review of the Department of Defense's inventory of 
herbicide operations to determine whether herbicides were 
used or tested as alleged.  If such review does not confirm 
the exposure, a request should then be sent to the U.S. Army 
and Joint Services Research Center (JSRRC) for verification.  
The RO should also develop for the Veteran's alleged exposure 
to other chemicals.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold 
for finding a link between current disability and service is 
low for the purposes of obtaining a medical opinion.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  

The Veteran testified in his November 2009 hearing that his 
sinusitis and sleep apnea are due to his service-connected 
septectomy/rhinoplasty residuals.  The claims file contains a 
private medical record from June 2006 showing current 
diagnoses of sleep apnea and sinusitis, in which the examiner 
indicated he was unable to determine whether a relationship 
exists between them and his military service, including as 
due to his septectomy/rhinoplasty residuals.  Therefore, the 
Board finds that the Veteran should be afforded a VA medical 
examination with a nexus opinion to determine whether his 
sinusitis and sleep apnea are related to his military 
service, including as secondary to his septectomy/rhinoplasty 
residuals.  

The Board notes that Veteran's service treatment records 
contain diagnoses of chronic bronchitis, acute bronchitis, 
upper respiratory infections, pleurisy and pneumonia and 
various colds.  The June 2006 private examiner opined that 
the Veteran has chronic bronchitis and that the condition was 
at least as likely as not related to an injury or event 
occurring during the Veteran's service.  However, the rest of 
the Veteran's post-service treatment records are unclear as 
to a diagnosis of chronic bronchitis and the June 2006 
examiner did not provide a sufficient rationale for his 
opinion.  The Court of Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two. See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.")  The Board notes that 
a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

However, given the above opinion, the Board finds that the 
Veteran should be afforded a VA medical examination with a 
nexus opinion to determine whether the Veteran has a 
diagnosis of chronic bronchitis and whether this disability 
is related to his military service.  

The Veteran's service treatment records show the Veteran was 
treated for eye irritation in January 1965 and for a foreign 
body in his left eye in April 1965.  Current treatment 
records show the Veteran has mild cataracts.  There is also 
an indication of amblyopia in the record.  The Veteran has 
contended that his exposure to chemicals could have 
contributed to his cataracts or his alleged amblyopia, though 
something called toxic amblyopia.  As the Veteran had some 
incidents in service with his eye, has testified that his 
eye's have bothered him since service and show some current 
eye problems, the Board finds that the Veteran should be 
afforded a VA medical examination with a nexus opinion to 
determine the Veteran's current eye diagnosis(es) and whether 
this disability is related to his military service, to 
include as due to chemical exposure.  

The Board notes that the Veteran has not yet been afforded a 
VA examination in for his dental claim.  In this regard, the 
Board points out that the Veteran has consistently contended 
that he injured his teeth a result of a carpentry accident 
where he was hit by a board in the mouth and it knocked his 
two front teeth loose.  In light of the absence of the 
Veteran's service dental records and a current dental record 
showing the Veteran with a bridge in his mouth (which would 
be consistent with losing some teeth), the Veteran afforded a 
VA examination in order to determine whether the Veteran has 
a dental disability as a result of trauma, which is causally 
or etiologically related to the Veteran's military service.  
This additional clinical assessment and medical opinion is 
needed to adequately address the Veteran's service connection 
claim for a dental disability.

The Veteran was provided VA examinations for his hemorrhoids 
and septectomy/rhinoplasty residuals in September 2006.  The 
Veteran and his wife have contended and testified in November 
2009 that the Veteran's hemorrhoids and residuals from a 
septectomy/rhinoplasty have worsened since the September 2006 
VA examinations.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  

Therefore, given both the length of time since his last 
examination and the Veteran's testimony of worsening of his 
disability, the Board finds that a contemporaneous and 
thorough VA examinations should be conducted to determine the 
current severity of the Veteran's hemorrhoids and residuals 
from a septectomy/rhinoplasty.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2009).


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
concerning the Veteran's November 2009 
notice of disagreement with the October 
2009 decision continuing a noncompensable 
rating for left ear hearing loss.  

2.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have provided treatment from 
May 2009 to the present for the 
disabilities currently on appeal, 
including any private providers.  After 
securing any necessary release, such 
records should be requested, including VA 
treatment records from May 2009 to the 
present, and all records which are not 
duplicates should then be associated with 
the claims file.

3.  Ask the Veteran to provide any 
additional details (e.g., the dates, 
location(s), facility name(s), etc.) that 
may establish his exposure to herbicides 
or other chemicals while performing his 
duties in service.  

4.  Attempt to verify the Veteran's 
claimed herbicide exposure/chemical 
exposure in locations other than in 
Vietnam during the Vietnam Era or along 
the DMZ in Korea, as specified in M21-1MR.

5.  Following completion of the above, if, 
and only if, some sort of 
herbicide/chemical exposure is shown as 
alleged by the Veteran, schedule the 
Veteran for VA examinations to identify 
all current prostate cancer, skin, 
irritable bowel syndrome/ulcer and left 
ankle, back and hand disabilities and to 
provide an opinion as to whether any 
current disabilities found are at least as 
likely as not (i.e., 50 percent or greater 
probability) related to his service in the 
military, to include exposure to 
herbicides or chemicals.  The examiner is 
asked to review the claims folder and 
indicate same.  

The requested determination should 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to indicate 
whether or not he or she has reviewed the 
claims folder.

6.  Schedule the Veteran for a VA 
examination to identify the current nature 
and etiology of any chronic bronchitis 
disability and to provide an opinion as to 
whether any current dental disability is 
at least as likely as not (i.e., 50 
percent or greater probability) related to 
his service in the military.  

The requested determination should 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to review 
the claims folder and indicate same.  

7.  Schedule the Veteran for a VA 
examination to identify the current nature 
and etiology of any sinusitis disability 
and to provide an opinion as to whether 
any current dental disability is at least 
as likely as not (i.e., 50 percent or 
greater probability) related to his 
service in the military, including as due 
to the Veteran's service-connected 
residuals from a septectomy/rhinoplasty.  

The requested determination should 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to review 
the claims folder and indicate same.  

8.  Schedule the Veteran for a VA 
examination to identify the current nature 
and etiology of any sleep apnea disability 
and to provide an opinion as to whether 
any current dental disability is at least 
as likely as not (i.e., 50 percent or 
greater probability) related to his 
service in the military, including as due 
to the Veteran's service-connected 
residuals from a septectomy/rhinoplasty.  

The requested determination should 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to review 
the claims folder and indicate same.  

9.  Schedule the Veteran for a VA 
examination to identify the current nature 
and etiology of any eye disability and to 
provide an opinion as to whether any 
current dental disability is at least as 
likely as not (i.e., 50 percent or greater 
probability) related to his service in the 
military, including as due to chemical 
exposure.  

The requested determination should 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to review 
the claims folder and indicate same.  

10.  Schedule the Veteran for a VA dental 
examination to identify all current dental 
disabilities and to provide an opinion as 
to whether any current dental disability 
is at least as likely as not (i.e., 50 
percent or greater probability) related to 
his service in the military.

The requested determination should 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to review 
the claims folder and indicate same.  

11.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
level of disability of his service-
connected hemorrhoids.  All necessary 
studies or tests are to be accomplished.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The report of 
examination should include a complete 
depiction of the current state of the 
Veteran's disability, including fully 
describing any functional effects caused 
by the disability.  

12.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
level of disability of his service-
connected residuals from a 
septectomy/rhinoplasty.  All necessary 
studies or tests are to be accomplished.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The report of 
examination should include a complete 
depiction of the current state of the 
Veteran's disability, including fully 
describing any functional effects caused 
by the disability.  

13.  Readjudicate the claim based on the 
whole record.  If the benefits sought on 
appeal remain denied, then the Veteran and 
his representative, if any, should be 
provided an updated Supplemental Statement 
of the Case that includes a summary of all 
evidence and applicable laws and 
regulations pertinent to the issues on 
appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if 
in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


